DUFRESNE, Judge.
This is an appeal from a judgment of the First Parish Court of Jefferson Parish dismissing plaintiff’s suit on the grounds that the court lacked jurisdiction over the matter. The pertinent facts are that Bill Starr, plaintiff-appellant,' and Bobby Ackor, defendant-appellee, were in an automobile accident. Both parties reside, and the accident occurred, within the territorial limits of the Second Parish Court of Jefferson. The accident was on December 3, 1983, and suit was filed in First Parish Court on July 19, 1984. Defendant answered the suit, and reconvened for his damages on September 7, 1984. After several other pleadings were filed, the matter came on for a hearing on April 3, 1985. During that hearing, the defendant urged the declinato-ry exception of lack of subject matter jurisdiction which was sustained by the trial court. Plaintiff then moved that the case be transferred to the Second Parish Court. This motion was denied. In oral reasons for judgment the trial court stated that because he lacked jurisdiction in the case, an order of transfer would be of no legal effect. Although noting his reluctance to perhaps deny the plaintiff his day in court, he determined that he had no recourse but to dismiss the case without prejudice, and so ruled.
Although we agree that the First Parish Court is without jurisdiction in this case, La.R.S. 13:2561.1 and 2561.2, we also hold that the trial court’s legal conclusion that he was without authority to issue a valid order of transfer to the Second Parish Court was error, La.Code Civ.Pro. art. 932. We therefore remand the case to the First Parish Court for a determination of whether the interest of justice will be served by transfer of the cause to a court of proper jurisdiction for further proceedings, pursuant to C.C.P. 932.
AFFIRMED, AMENDED AND REMANDED FOR FURTHER PROCEEDINGS.